Case 1:20-cv-00097-STV Document 51 Filed 01/06/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                      MAGISTRATE JUDGE SCOTT T. VARHOLAK

Civil Action:20-cv-00097-STV                     FTR - Reporter Deck - Courtroom A402
Date: January 6, 2021                            Courtroom Deputy: Monique Ortiz

Parties:

KRYSTINA ANDREA ROMERO                           Pro Se

       Plaintiff,

v.


FRANKLIN D. AZAR & ASSOCIATES,                   Elizabeth Imhoff Mabey
P.C.                                             Sarah Genevieve Nolan

       Defendant.


                    AMENDED COURTROOM MINUTES/MINUTE ORDER

TELEPHONE STATUS CONFERENCE
Court in Session: 9:25 a.m.
Court calls case. Appearance of counsel.

This matter is before the Court regarding status of the case. This case had been stayed
due to the Partial Motion to Dismiss filed by the Defendants on which the court had issued
an Order [Doc. No. 47, filed 12/22/2020]. Plaintiff states that she is working on filing a
Motion to Reconsider.

For the reasons set forth on the record, it is

ORDERED:              A Telephone Scheduling Conference is set for February 11, 2021 at
                      10:30 a.m. before Magistrate Judge Varholak. Parties shall call (888-
                      808-6929) and utilize Access code: 2805116#, at the scheduled date
                      and time to participate. Parties shall submit a Proposed Scheduling
                      Order on or before February 4, 2021.



Counsel for Defendant verifies with Plaintiff her contact information.
Case 1:20-cv-00097-STV Document 51 Filed 01/06/21 USDC Colorado Page 2 of 2




HEARING CONCLUDED.

Court in recess:      9:28 a.m.
Time In Court:        00:03

To order a transcript of this proceeding, contact Patterson Transcription Company at
(303)755-4536 OR AB Litigation Services at (303)629-8534.


** Minutes are amended to reflect correct court time **
